CLAY, Commissioner.
In this condemnation case the Commonwealth raises the single question of whether the court improperly excluded the testimony of one of the Commonwealth’s witnesses relating to a comparable sale.
We will assume, without deciding, that the excluded testimony was competent and should have been admitted. The ruling of the court on this question could not have been prejudicial.
The purpose of this evidence was to justify the witness’ appraisal of the before value of the farm involved. With the exception of the owner, all of appellees’ witnesses appraised the property at approximately the same figure used by the Commonwealth’s witness (three of them gave a lower valuation). Since the parties were in practical agreement about the before value of the farm, we are at a loss to understand how the evidence of a comparable sale could have affected the controversy one way or the other. The question raised by the Commonwealth is academic.
The judgment is affirmed.